                         1      BENJAMIN A. EMMERT, Bar No. 212157
                                LITTLER MENDELSON, P.C.
                         2      50 W. San Fernando, 7th Floor
                                San Jose, CA 95113.2303
                         3      Telephone:   408.998.4150
                                Fax No.:     408.288.5686
                         4

                         5      Attorneys for Defendant
                                PETER SOFARELLI
                         6

                         7

                         8                                      UNITED STATES DISTRICT COURT

                         9                                    NORTHERN DISTRICT OF CALIFORNIA

                      10                                             SAN FRANCISCO DIVISION

                      11        FEEDZAI, INC., a Delaware Corporation,               Case No. 3:18-cv-04483
                      12                         Plaintiff,                          STIPULATION AND [PROPOSED] ORDER
                                                                                     FOR DISMISSAL WITH PREJUDICE
                      13               v.
                                                                                     [FRCP 41(a)]
                      14        PETER SOFARELLI, an individual; and
                                DOES 1-10, Inclusive,
                      15
                                                 Defendants.                         Complaint filed: July 24, 2018
                      16                                                             Trial date: Not Set
                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
 LITTLER MENDELSON, P.C.
50 W. San Fernando, 7th Floor
                                                                                                                   Case No. 3:18-cv-04483
  San Jose, CA 95113.2303
        408.998.4150                                          Stipulation And Order For Dismissal With Prejudice
                         1                        TO THE CLERK OF THE COURT, ANY INTERESTED PARTIES, AND

                         2                        THEIR ATTORNEYS OF RECORD:

                         3                        WHEREAS, Plaintiff FEEDZAI, INC. (“Plaintiff”) seeks to dismiss this action

                         4      against Defendant PETER SOFARELLI.

                         5                        WHEREAS, the parties through their attorneys of record and subject to Court

                         6      approval, HEREBY STIPULATE to the following:

                         7                        IT IS HEREBY STIPULATED by and between the parties to this action through their

                         8      undersigned counsel that the above-captioned action be and hereby is dismissed with prejudice

                         9      pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. Each party shall bear its

                      10        own costs and attorneys’ fees.

                      11        Dated: August 7, 2019
                      12
                                                                                           /s/ Benjamin A. Emmert
                      13                                                                   BENJAMIN A. EMMERT
                                                                                           LITTLER MENDELSON, P.C.
                      14                                                                   Attorneys for Defendant
                                                                                           PETER SOFARELLI
                      15

                      16        Dated: August 7, 2019
                      17                                                                   /s/ Sami Hasan
                                                                                           SAMI HASAN
                      18                                                                   SHEPPARD, MULLIN, RICHTER &
                                                                                           HAMPTON, LLP
                      19                                                                   Attorneys for Plaintiff
                                                                                           FEEDZAI, INC.
                      20

                      21                                                               ORDER
                      22                          Pursuant to stipulation, IT IS SO ORDERED. The instant matter is hereby dismissed,
                      23        in its entirety. The Clerk of the Court is directed to close the file.
                      24

                      25
                                Dated:   8/8/19                                               __________________________________
                      26                                                                      Hon. Susan Illston
                                FIRMWIDE:165955728.1 098485.1001
                      27

                      28
 LITTLER MENDELSON, P.C.
50 W. San Fernando, 7th Floor                                                            1.                             Case No. 3:18-cv-04483
  San Jose, CA 95113.2303
        408.998.4150                                               Stipulation And Order For Dismissal With Prejudice
